 

Exhibit (10.1)

March 30, 2017

Jeffrey J. Clarke

 

Re:  Amended and Restated Employment Agreement

Dear Jeff:

You and Eastman Kodak Company (the “Company”) were parties to an Employment
Agreement, dated March 10, 2014, which became effective on March 12, 2014, and
the term of which ended on March 12, 2017 (your “Prior Agreement”).

Wishing to continue your employment with the Company, you and the Company are
entering into this mutually agreeable form of amended and restated employment
agreement (this “Agreement”), which will be effective as of March 12, 2017 (the
“Effective Date”), and which sets forth the terms of your employment for the
Scheduled Term set forth below.  This Agreement replaces your Prior Agreement
starting on the Effective Date.

1.

Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

2.

Scheduled Term

The term of this Agreement will begin on the Effective Date and end on March 12,
2020 (the “Scheduled Term”).

3.

Your Position, Performance and Other Activities

 

(a)

Position.  You will be employed in the position stated in your Schedule.

 

(b)

Authority, Responsibilities, and Reporting.  Your authority, responsibilities
and reporting relationships will be determined from time to time by the Board of
Directors (“Board”) of the Company.  As Chief Executive Officer, you will serve
as a member of the Board without additional compensation.

 

(c)

Performance.  You will devote substantially all of your business time and
attention to the Company and will use good faith efforts to discharge your
responsibilities under this Agreement to the best of your ability.

 

--------------------------------------------------------------------------------

-2-

 

(d)

Other Activities.  During the Scheduled Term and subject to the terms of your
Schedule, you may (1) serve on corporate, civic or charitable boards or
committees, (2) manage personal investments, or (3) engage in any other
permitted activity stated in your Schedule, so long as these activities, whether
individually or in the aggregate, do not materially interfere with your
performance of your responsibilities under this Agreement.

 

(e)

Incorporation of Employee’s Agreement.  The terms of Eastman Kodak Company
Employee’s Agreement, which was attached to your Prior Agreement as Exhibit 1,
are incorporated by reference and you agree to continue to abide by such terms.

4.

Your Compensation

 

(a)

Salary.  You will receive an annual base salary (your “Salary”).  Commencing on
the Effective Date, the starting amount of your Salary will be the amount set
forth in your Schedule.   The Executive Compensation Committee of the Board (the
“Committee”) will review your Salary at least annually and may increase it at
any time for any reason.  However, your Salary may not be decreased at any time
(including after any increase) absent your prior written consent, and any
increase in your Salary will not reduce or limit any other obligation to you
under this Agreement.  Your Salary will be paid in accordance with the Company’s
normal practices for similarly situated executives.

 

(b)

Annual Incentive.  You will be eligible to participate in the Company’s
short-term variable pay plan for its management level employees, currently known
as Executive Compensation for Excellence and Leadership (“EXCEL”) (your “Annual
Incentive”).  Your annual target award under EXCEL will be determined in
accordance with your Schedule.  Any actual award in a given annual performance
period will depend upon performance against individual and corporate goals
selected by management and approved by the Committee and will be paid in the
discretion of the Committee.  The terms of the EXCEL plan itself govern and
control all interpretations of the plan.

 

(c)

Long Term Incentive Awards.  On or shortly after the Effective Date, you will be
granted the equity awards stated in your Schedule, which will be subject to the
terms and conditions set forth in the applicable award notice except as
otherwise provided by this Agreement or your Schedule. In addition, subject to
your continued employment with the Company through such date, you will also be
granted the equity awards stated in your Schedule on the first and second
anniversaries of the Effective Date, which also will be subject to the terms and
conditions set forth in the applicable award notice except as otherwise provided
by this Agreement or your Schedule.  Your equity awards are stated on your
Schedule in terms of dollar ($) value. To determine the number of stock options
to be delivered to you, the average of the closing price of the Company’s stock
over 10 trading days ending on the date of grant will be calculated. The fair
value of the stock options will be estimated using appropriate valuation
techniques, such as a Black-Scholes model, and a 10-day trailing average stock
price as a stock price assumption. The target dollar value to be delivered in
stock options will be divided by the calculated fair value to determine the
number of stock options.

 

 

--------------------------------------------------------------------------------

-3-

 

(d)

Contingent Cash Award.  On or shortly after the date on which this Agreement is
entered into, you will be granted the contingent cash award stated in your
Schedule (your “Contingent Cash Award”), as determined by the Committee, which,
if earned, shall be payable after the conclusion of the three-year performance
period, and which will be settled in restricted stock units, with the number of
units determined using the closing price of the Company’s stock on the final
measurement date.

5.

Your Benefits

 

(a)

Employee Benefit Plans.  During the Scheduled Term, you will be entitled to
participate in each of the Company’s employee benefit and welfare plans,
including plans providing retirement benefits and medical, dental,
hospitalization, life and disability insurance, on a basis that is at least as
favorable as that provided to similarly situated executives of the Company.

 

(b)

Vacation.  During the Scheduled Term, you will be entitled to paid annual
vacation in accordance with the Exempt Employee Flexible Time-Off Plan.

 

(c)

Business Expenses.  You will be reimbursed for all reasonable business expenses
incurred by you in performing your responsibilities under this Agreement,
subject to the terms of applicable Company reimbursement policies as in effect
from time to time.

 

(d)

Indemnification; Advancement of Expenses.  Pursuant to the Company’s articles of
incorporation and bylaws, the Company will indemnify you and advance or
reimburse expenses to the same extent as the most favorable indemnification and
advancement or reimbursement of expenses provisions applicable to any member of
the Board.  If the Company’s ability to make any payment contemplated by your
applicable indemnification and advancement or reimbursement of expenses
provisions depends on an investigation or determination by the Board or any
member of the Company, at your request the Company will use its best efforts to
cause the investigation to be made (at the Company’s expense) and to have the
Board reach a determination as soon as reasonably possible.

 

(e)

Additional Benefits.  During your employment, you will be provided any
additional benefits stated in your Schedule on the same basis as similarly
situated executives of the Company.

6.

Termination of Your Employment; End of Scheduled Term

 

(a)

No Reason Required.  Neither you nor the Company is under any obligation to
continue your employment beyond the Scheduled Term.  In addition, you or the
Company may terminate your employment early at any time for any reason, or for
no reason, subject to compliance with Section 6(c).

 

(b)

Related Definitions.

 

1.

“Cause” means any of the following:  (A) your Willful and continued failure or
refusal for a period of at least 60 days following delivery to you of a written

 

--------------------------------------------------------------------------------

-4-

 

notification from the Board to attempt to perform the usual, customary or
reasonable functions of your positions other than due to a disability or
approved leave; or (B) your gross negligence or Willful misconduct in the
performance of your duties or obligations to the Company that is, or is likely
to be or is intended to be, materially detrimental to the Company; or (C) your
conviction of any felony (other than a felony predicated on your vicarious
liability or involving a traffic violation) or crime involving moral turpitude;
or (D) your unlawful possession, use or sale of narcotics or other controlled
substances, or performing job duties while illegally used controlled substances
are present in your system; or (E) your material breach of this Agreement which,
if correctable, remains uncorrected for 20 days after written notice to you by
the Company of the breach; or (F) your material breach of a requirement of the
Kodak Business Conduct Guide which requirement has consistently resulted in the
termination of employment by employees who have committed similar breaches and
which, if correctable, remains uncorrected for 20 days after written notice to
you by the Company of the breach; or (G) your breach of the Eastman Kodak
Company Employee’s Agreement.

 

2.

“Good Reason” means the occurrence or failure to cause the occurrence, as the
case may be, without your express written consent, of any of the following
circumstances:

 

a.

any adverse change in your titles; or

 

b.

a material diminution of your duties, responsibilities or authority; or

 

c.

your assignment of duties or responsibilities which are materially inconsistent
with your then position(s) which if correctable, remain uncorrected for 20 days
following written notice to the Company by you of the assignment (your
nonperformance of those duties or responsibilities you consider materially
inconsistent solely during such 20 day notice period will not be considered a
breach of this Agreement); or

 

d.

any material breach by the Company of any material provision of this Agreement
that is not cured within 20 days of written notice by you to the Company’s
General Counsel specifying the nature of the material breach; or

 

e.

failure of any successor to the Company (whether direct or indirect and whether
by merger, acquisition, consolidation, or otherwise) to assume in a writing
delivered to you upon the assignee becoming such, the obligations of the Company
hereunder; or

 

f.

A Change of Control event followed by your involuntary termination (as
determined by the Committee) within two years of the Change of Control event.

 

3.

“Disability” means meeting the definition of disability under the terms of the
Kodak Long-Term Disability Plan and receiving benefits under such plan.

 

--------------------------------------------------------------------------------

-5-

 

4.

“Willful” means any act done or omitted to be done not in good faith and without
reasonable belief that such action or omission was in the best interest of the
Company.

 

5.

“Change of Control” means the occurrence of any of the following events:

 

 

a.

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (“Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of the Company’s
securities representing 50% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (“Company Voting Securities”); provided, however, that the event described
in this paragraph (a) shall not be deemed to be a Change of Control by virtue of
an acquisition of Company Voting Securities:  (i) by the Company or any
Subsidiary, (ii) by any beneficial owner of the Company’s securities as of the
Effective Date, (iii) by any employee benefit plan (or related trust) sponsored
or maintained by Company or any Subsidiary, (iv) by any underwriter temporarily
holding securities pursuant to an offering of such securities or (v) pursuant to
a Non-Qualifying Transaction (as defined in paragraph (b) of this definition);

 

 

b.

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company that requires the approval
of the Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination:  (i) more than 50% of the total voting
power of (x) the entity resulting from such Business Combination (the “Surviving
Entity”), or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of at least 95% of the voting power, is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the parent), is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(iii) at least a majority of the members of the board of directors of the parent
(or, if there is no parent, the Surviving Entity) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) of this paragraph (b) shall be deemed to be a
“Non-Qualifying Transaction”);

 

 

--------------------------------------------------------------------------------

-6-

 

c.

the consummation of a sale of all or substantially all of the Company’s assets
(other than to an Affiliate); or

 

 

d.

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person (and in all cases results in beneficial ownership of more
than 50% of the Company Voting Securities), a Change of Control shall then
occur.

 

 

(c)

Advance Notice Generally Required.  

 

1.

To terminate your employment before the end of the Scheduled Term, either you or
the Company must provide a Termination Notice to the other.  A “Termination
Notice” is a written notice that states the specific provision of this Agreement
on which termination is based, including, if applicable, the specific clause of
the definition of Cause or Good Reason and a reasonably detailed description of
the facts that permit termination under that clause; provided, that the failure
to include any fact in a Termination Notice that contributes to a showing of
Cause or Good Reason does not preclude either party from asserting that fact in
enforcing its rights under this Agreement.

 

2.

You and the Company agree to provide 30 days’ advance Termination Notice of any
termination, unless your employment is terminated by the Company for Cause or
because of your Disability or death.  If you die or become Disabled after you
provide a valid Termination Notice with Good Reason or the Company provides
Termination Notice without Cause, your termination will be treated as a
termination with Good Reason or without Cause, effective as of the date of your
Disability or death.

 

3.

Following receipt of such notice, the Company may, at its sole discretion,
choose to either (1) waive that notice period (thereby immediately terminating
your employment) or (2) place you on paid leave, at your then-current salary for
any or all of the notice period.

 

(d)

With Good Reason or Without Cause.  If, during the Scheduled Term, the Company
terminates your employment without Cause or you terminate your employment for
Good Reason:

 

1.

The Company will pay you the following at the end of your employment: (A) your
accrued but unpaid Salary through the last day of your employment, (B) your
Salary for any unused vacation which was accrued prior to February 1, 2016, and
(C) any

 

--------------------------------------------------------------------------------

-7-

 

accrued expense reimbursements and other cash entitlements (including for
accrued expense reimbursement for which supporting documentation is submitted
within 30 days after termination of your employment) (together, your “Accrued
Compensation”).  In addition, the Company will timely pay you any amounts and
provide you any benefits that are required, or to which you are entitled, under
any plan, contract or arrangement of the Company as of the end of your
employment (together, your “Other Benefits”).

 

2.

The Company will pay you severance (“Severance Payments”) in an amount equal to
your Salary, multiplied by the severance multiplier on your Schedule (“Severance
Multiplier”).

 

3.

Any earned but unpaid Annual Incentive for the fiscal year ending immediately
before the termination of your employment (your “Earned Annual Incentive”).

 

4.

Your Annual Incentive in respect of the fiscal year in which your termination of
employment occurs, based on actual achievement of applicable performance
targets, pro-rated based upon the number of days from the beginning of such
fiscal year through the date of your termination of employment and the total
number of days in such fiscal year (your “Pro-Rata Annual Incentive for the
Termination Year”).

 

5.

Your unvested stock options which would otherwise vest on the vesting date
immediately following the date of the termination of your employment will vest
as of the date of the termination of your employment, and any unvested stock
options which would otherwise vest on a vesting date after the vesting date
immediately following the termination of your employment, as well as any other
unvested Long-Term Equity Awards and any long-term performance compensation
(including your Contingent Cash Award) which are not vested on the termination
of your employment, will be forfeited upon the termination of your
employment.  The vesting of your stock options in this Section 6(d)(5) is
referred to as “Modified Accelerated Vesting.”

 

(e)

For Cause or without Good Reason.  If, during the Scheduled Term, the Company
terminates your employment for Cause or you terminate your employment without
Good Reason, the Company will pay your Accrued Compensation and your Other
Benefits.  Effective upon the date of this termination for Cause or without Good
Reason, all of the unvested portion of your remaining equity would be
immediately forfeited.

 

 

(f)

For Your Disability or Death.  If, during the Scheduled Term, your employment
terminates as a result of your Disability or death, the Company will pay (1)
your Accrued Compensation, (2) your Earned Annual Incentive, if any, and (3)
your Pro-Rata Annual Incentive for the Termination Year, and will provide you
(4) your Other Benefits and (5) Modified Accelerated Vesting of your stock
options. Except for the Modified Accelerated Vesting of your stock options, any
Long-Term Equity Awards and any long-term performance compensation (including
your Contingent Cash

 

 

--------------------------------------------------------------------------------

-8-

 

Award) which are not vested on the termination of your employment will be
forfeited upon the termination of your employment.

 

 

(g)

For End of Scheduled Term.  If your employment terminates after the end of the
Scheduled Term (including any extensions thereof agreed to by you and the
Company), the Company will pay (1) your Accrued Compensation, (2) your Earned
Annual Incentive, if any, and (3) your Pro-Rata Annual Incentive for the
Termination Year, and will provide you (4) your Other Benefits and (5) Modified
Accelerated Vesting of your stock options.  Except for the Modified Accelerated
Vesting of your stock options, any Long-Term Equity Awards and any long-term
performance compensation which are not vested on the termination of your
employment will be forfeited upon the termination of your employment.

 

 

(h)

Benefits Bearing.  In no event shall any of the severance payments or benefits
provided under this Section 6 be “benefits bearing.”

 

(i)

Clawback.  In the event you breach any of the terms in Sections 2, 5, 6 or 7 of
the Eastman Kodak Company Employee’s Agreement, this Agreement or the release
described in Section 6(j) below, in addition to and not in lieu of any other
remedies that the Company may pursue against you, no further Severance Payments
will be made to you pursuant to this Section 6 and you agree to immediately
repay to the Company all moneys previously paid to you pursuant to this Section
6.

 

(j)

Timing.  The benefits provided in this Section 6 will begin at the end of your
employment, and any cash payments owed to you under this Section 6 will be paid
in one lump sum 65 days following your date of termination, except for Severance
Payments, which will be made consistently with the Company’s normal payroll
cycles and begin as soon as administratively practicable after your separation
from service subject to Section 6(k).  Notwithstanding the foregoing, any
Severance Payments owed to you and any Continued Vesting of your Long Term
Incentive Awards will only be provided if, at the time of your termination, you
provide a release of any and all claims you may have against the Company (other
than the rights and benefits provided in Section 5 and the other rights under
this Agreement that continue following your employment) in a form reasonably
provided by the Company such that you have taken all action necessary for such
release to become effective and irrevocable no later than 65 days following your
date of termination.  The Termination Allowance Plan (“TAP”) provides
broad-based severance benefits to eligible Company employees.  You agree that if
you become eligible for severance payments under this Agreement you will not be
entitled to TAP benefits.  Should a court nonetheless award you TAP benefits in
such circumstances, you agree that the amount of severance payments will be
reduced by such award and be immediately repaid to the Company.

 

(k)

Section 409A.  This Agreement is intended to comply with or be exempt from the
requirements of Section 409A of the Code (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted, construed and
performed consistent with such intent.  To the extent you would otherwise be
entitled to any payment that under this Agreement, or any plan or arrangement of
the Company or its affiliates, constitutes

 

 

--------------------------------------------------------------------------------

-9-

 

“deferred compensation” subject to Section 409A, and that if paid during the six
months beginning on the date of termination of your employment would be subject
to the Section 409A additional tax because you are a “specified employee”
(within the meaning of Section 409A and as determined by the Company), the
payment, together with any earnings on it, will be paid to you on the earlier of
the six-month anniversary of your date of termination or your death.  Similarly,
to the extent you would otherwise be entitled to any benefit (other than a
payment) during the six months beginning on termination of your employment that
would be subject to the Section 409A additional tax, the benefit will be delayed
and will begin being provided (together, if applicable, with an adjustment to
compensate you for the delay) on the earlier of the six-month anniversary of
your date of termination or your death or change in control (within the meaning
of Section 409A).  In addition, any payment or benefit due upon a termination of
your employment that represents “deferred compensation” subject to Section 409A
shall be paid or provided to you only upon a “separation from service” as
defined in Treas.  Reg.  § 1.409A-1(h).  Each payment under this Agreement shall
be deemed to be a separate payment for purposes of Section 409A, amounts payable
under Sections 6(d)(1), 6(d)(2), 6(d)(3), 6(d)(4) and 6(d)(5) of this Agreement
shall be deemed not to be “deferred compensation” subject to Section 409A to the
extent provided in the exceptions in Treas.  Reg.  Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of
Treas.  Reg.  Section 1.409A-1 through A-6.

 

Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treas.  Reg.  Section 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to you only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of your second
taxable year following your taxable year in which the “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last day of your third taxable year following the taxable year in which your
“separation from service” occurs.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

7.

Confidential Information

You acknowledge and agree that confidential information, including, without
limitation, Company intellectual property, customer lists and other proprietary
business information, obtained by you while employed by the Company or any of
its subsidiaries concerning the business affairs of the Company or any
subsidiary of the Company are the property of the

 

--------------------------------------------------------------------------------

-10-

Company or such subsidiary (hereinafter, “Confidential
Information”).  Consequently, you agree that, except to the extent required by
applicable law, statute, ordinance, rule, regulation or orders of courts or
regulatory authorities, you shall not at any time (whether during or after your
employment) disclose to any unauthorized person or use for your own account any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters are or become generally
known to and available for use by the public other than as a result of your acts
or omissions to act or as required by law.

Neither this Section 7 nor anything else in this Agreement (a) prohibits you
from making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions and rules of
Section 21F of the Exchange Act, Section 806 of the Sarbanes-Oxley Act of 2002,
or of any other whistleblower protection provisions of state or federal law or
regulation, or (b) requires notification or prior approval by the Company of any
such report; provided that, you are not authorized to disclose communications
with counsel that were made for the purpose of receiving legal advice or that
contain legal advice or that are protected by the attorney work product or
similar privilege.  Furthermore, you shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (1) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, in each case, solely
for the purpose of reporting or investigating a suspected violation of law or
(2) in a complaint or other document filed in a lawsuit or proceeding, if such
filings are made under seal.

You shall deliver to the Company at the termination of your employment, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) containing or constituting Confidential Information which you may then
possess or have under your control.

8.

On-going Restrictions on Your Activities

(a)Related Definitions.

 

1.

“Competitive Enterprise” means any business enterprise that derives more than
20% of its revenue from any activity that competes anywhere with any activity
that the Company is then engaged in and which activity generates more than 10%
of the Company’s revenue.

 

2.

“Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.

 

3.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

--------------------------------------------------------------------------------

-11-

(b)Your Importance to the Company and the Effect of this Section 8.  You
acknowledge that:

 

1.

In the course of your involvement in the Company’s activities, you will have
access to Confidential Information and the Company’s client base and will profit
from the goodwill associated with the Company.  On the other hand, in view of
your access to Confidential Information and your importance to the Company, if
you compete with the Company for some time after your employment, the Company
will likely suffer significant harm.  In return for the benefits you will
receive from the Company and to induce the Company to enter into this Agreement,
and in light of the potential harm you could cause the Company, you agree to the
provisions of this Section 8.  The Company would not have entered into this
Agreement if you did not agree to this Section 8.

 

2.

This Section 8 may limit your ability to earn a livelihood in a Competitive
Enterprise and your relationship with Clients.  You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

 

(c)

Transition Assistance.  During the 90 days after a Termination Notice has been
given, you will take all actions the Company may reasonably request to maintain
for the Company the business, goodwill and business relationships with any
Clients.

 

(d)

Non-Competition.  During the Scheduled Term and for a period of eighteen (18)
months following such Scheduled Term you agree that you will not directly or
indirectly engage in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
have any material ownership interest in or participate in the financing,
operation, management or control of a Competitive Enterprise.

 

(e)

Non-Solicitation of Clients.  Until the end of the 18 month period following the
end of the Scheduled Term, period stated in your Schedule, you will not attempt
to Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Company or interfere with or
damage any relationship between the Company and a Client.

 

(f)

Non-Solicitation of Company Employees.  Until the end of the 18 month period
following the end of the Scheduled Term, you will not attempt to Solicit anyone
who is then an employee or consultant of the Company (or who was an employee or
consultant of the Company within the prior six months) to resign from or cease
to provide services to the Company or to apply for or accept employment with any
Competitive Enterprise.

 

(g)

Notice to New Employers.  Before you accept employment with any other person or
entity while this Section 8 is in effect, you will provide the prospective
employer with written notice of the provisions of this Section 8 and will
deliver a copy of the notice to the Company.

 

--------------------------------------------------------------------------------

-12-

9.

Effect on Other Agreements; Entire Agreement

This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

10.

Successors

 

(a)

Assignment by You.  You may not assign this Agreement without the Company’s
consent.  Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process.  Any attempt to effect any of the preceding in violation of
this Section 10, whether voluntary or involuntary, will be void.

 

(b)

Assumption by any Surviving Company.  Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you.  After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as the Company under this
Agreement.  The “Surviving Company” means (A) in a Reorganization, the entity
resulting from the Reorganization or (B) in a Sale, the entity that has acquired
all or substantially all of the assets of the Company.

11.

General Provisions

 

(a)

Withholding.  You and the Company will treat all payments to you under this
Agreement as compensation for services.  Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

 

(b)

Severability.  If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.  In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

(c)

No Set-off or Mitigation.  Your and the Company’s respective obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment or
other right

 

--------------------------------------------------------------------------------

-13-

 

you or any member of the Company may have against each other or anyone else
(except as this Agreement specifically states).  You do not need to seek other
employment or take any other action to mitigate any amounts owed to you under
this Agreement, and those amounts will not be reduced if you do obtain other
employment.

 

(d)

Notices.  All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 11(d)):

If to you, to the address stated on the first page of this Agreement.

 

If to the Company or any other member of the Company, to:

Eastman Kodak Company

343 State Street

Rochester, New York  14650

Attention: General Counsel

 

(e)

Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

 

(f)

Jurisdiction; Choice of Forum; Costs.  You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of New York over any controversy or claim arising out of or relating to or
concerning this Agreement or any aspect of your employment with the Company
(together, an “Employment Matter”).  Both you and the Company (1) acknowledge
that the forum stated in this Section 11(f) has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply non-forum
law, (2) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 11(f) in the forum stated in this Section, (3) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 11(f) and (4) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company.  However, nothing
in this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of this
Section 11(f).  To the extent permitted by law, the Company will pay or
reimburse

 

--------------------------------------------------------------------------------

-14-

 

any reasonable expenses, including reasonable attorney’s fees, you incur as a
result of any Employment Matter.

 

(g)

Governing Law.  This Agreement will be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed entirely within that State.

 

 

(h)

Counterparts.  This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

[signature page follows]




 

--------------------------------------------------------------------------------

-15-

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

EASTMAN KODAK COMPANY

 

 

 

By:

/s/ James V. Continenza

 

Name:

James V. Continenza

 

Title:

Chairman of the Board

 

 

 

 

EXECUTIVE

 

 

 

/s/ Jeffery J. Clarke

Jeffrey J. Clarke

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Amended and Restated Employment Agreement effective March 12,
2017.]

 

--------------------------------------------------------------------------------

CONFIDENTIAL

Jeffrey J. Clarke

 

Amended and Restated Employment Agreement effective March 12, 2017

Terms Schedule

 

Position

Chief Executive Officer, Eastman Kodak Company

Base Salary

$1,000,000

Annual Cash Performance Incentive under Company’s Executive Compensation for
Excellence and Leadership (EXCEL) Plan1 (or successor plan thereto)

The target level for your Annual Incentive will be 100% of your Base Salary.

The maximum payout under the EXCEL Plan is 200%.

Total Target Cash Compensation is $2,000,000.

Long-Term Incentive Compensation

$1,000,000 in Stock Options will be granted on or shortly after the date on
which the Agreement is entered into.  You will also be granted $1,000,000 in
Stock Options on or shortly after each of the first and second anniversary of
the Effective Date.  The strike price on the Stock Options will be the greater
of (i) the NYSE closing price of the Company’s common stock on the grant date,
and (ii) $15.00.  Each Stock Option grant will vest over a three-year period
(33.3% vests each year.)

Total Direct Compensation is $3,000,000 (Total Target Cash plus Annual Equity
Awards).

Contingent Cash Award

Up to $3,000,000 predicated on the achievement by the Company of three-year
cumulative cash flow targets over the period from January 1, 2017 through
December 31, 2019.2

Severance Multiplier

2X Base Salary

Change of Control

In the case of a Change of Control event followed by an involuntary termination3
within two years following the Change of Control, severance would be paid after
the 409A waiting period.

 

1

EXCEL Plan performance metrics are determined annually by the Executive
Compensation Committee

2

Contingent Cash Award performance metrics are to be determined by the Executive
Compensation Committee

3

Leaving Reasons and associated eligibility are reviewed and approved by the
Executive Compensation Committee



 

--------------------------------------------------------------------------------

-2-

 

Standard Benefits

Retirement – Cash Balance (401(k)) Program

Flexible Benefits Program:

•   Medical and Dental

•   Flexible Spending Accounts

•   Life Insurance and Dependent Life Insurance

•   Accidental Death and Dismemberment Insurance

•   Long-Term Disability

Outside Board Service

You may serve on up to two outside for-profit boards.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 1 of Prior Agreement

(Terms of Eastman Kodak Company Employee’s Agreement)

 

 

 

EASTMAN KODAK COMPANY
EMPLOYEE’S AGREEMENT

PREAMBLE

Eastman Kodak Company and its affiliates and subsidiaries (hereinafter
collectively called “Kodak”) operate in very competitive environments around the
world.  As part of your employment, you may from time to time have access to
confidential and proprietary company information.  This Employee’s Agreement
governs certain understandings between Kodak and you regarding your work for
Kodak, its confidential and proprietary information, and your responsibilities
to Kodak including, but not limited to, nondisclosure of Kodak’s confidential
and proprietary information (as defined in paragraph 1 below), assignment of
rights, improper competition (as applicable), and nonsolicitation.

BACKGROUND

I understand that Kodak is engaged in the research, development, manufacture,
use, marketing and sale of and services related to equipment, materials
(including, but not limited to, photographic and other imaging media), software,
firmware, components, web applications, multimedia data including, but not
limited to, audio information, hardcopy information, digital information
(including but not limited to metadata), chemicals, and systems including any of
the foregoing (collectively, “Kodak Business”).  I also understand that, in
connection with the Kodak Business, I will be exposed to and may generate
information including, but not limited to, technical, marketing, accounting,
cost, sales, medical, personnel data, customer lists, vendor lists, production
procedures, administrative and service information (hereinafter collectively
“Kodak Proprietary Information”).  I further understand that Kodak requires its
employees to assign to it all right, title and interest in and to all worldwide
inventions, discoveries, improvements, patents, trade secrets, trademarks, mask
works, any and all other copyrightable subject matter, and any application for
any of the foregoing (hereinafter separately and collectively called “Rights”)
within or arising out of any field of employment in which they work during their
employment by Kodak and for a period of time after termination of employment
from Kodak as described more fully below, and that this Agreement is essential
for the full protection of the Kodak Business.

Therefore, in consideration of my employment by Kodak and of certain other
benefits to be received by me in connection with such employment, it is
understood and agreed as follows:

1.

Nondisclosure

During my employment by Kodak, and thereafter, I will not disclose to any person
or entity or make use of any Kodak Proprietary Information, trade secret, or
other information of a confidential nature regarding the Kodak Business or the
commercial,

 

--------------------------------------------------------------------------------

-2-

 

financial, technical or business affairs of Kodak, including such trade secret,
proprietary or confidential information of any customer or other entity to which
Kodak owes an obligation not to disclose such information, which I acquire
during my employment by Kodak, including but not limited to records kept in the
ordinary course of business (hereinafter collectively called “Kodak Confidential
Information”), except as such disclosure or use may be required in connection
with my work as an employee of Kodak.  I understand that this restriction
prohibits disclosure to Kodak affiliates and subsidiaries in which Kodak owns
less than 80% of the stock, unless I receive written authorization for specific
disclosures from my management.

2.

Assignment of Rights

 

2.1

I hereby sell, assign and transfer to Kodak all of my right, title and interest
in and to all Rights that, during my employment by Kodak and within two (2)
years following termination of my employment from Kodak, are made or conceived
by me, alone or with others, that (i) are within or arise out of any general
field of the Kodak Business in which I have been employed or have worked during
my employment by Kodak; or (ii) arise out of any work I perform or information I
received regarding the Kodak Business which I received while employed by Kodak;
or (iii) arise from work that Kodak authorizes me to perform for or on behalf of
any person or entity affiliated with Kodak.

 

2.2

While employed in California, no employee will be required to make an assignment
of any invention to the extent prohibited by California Labor Code §2870(a) (a
copy of which will be made available to any employee upon request).

 

2.3

I will fully disclose to Kodak as promptly as available all information known or
possessed by me concerning the Rights referred to in the preceding section 2.1,
and upon request by Kodak and without any further remuneration in any form to me
by Kodak, but at the expense of Kodak, execute all applications for patents and
for copyright registrations, assignments thereof and other instruments and do
all things which Kodak deems necessary to vest and maintain in it the entire
right, title and interest in and to all such Rights.

3.

Improper Competition

 

3.1

The restrictions contained in this section 3 will apply during my employment by
Kodak and continue after the termination of my employment for any reason
(whether voluntary or involuntary or with or without cause) for a period equal
to the total number of months I was employed by Kodak, whether continuously or
not, but not for fewer than six (6) months nor more than eighteen (18) months
after such termination (the “Post Employment Period”).

 

3.2

During the period described in section 3.1 following termination of my
employment by Kodak, I will, prior to accepting employment with a Competing
Business (as defined in section 3.3), inform that Competing Business of the
existence of this Agreement and provide a copy to that Competing Business.

 

--------------------------------------------------------------------------------

-3-

 

 

3.3

While employed by Kodak and during the Post-Employment Period, I will not work,
be employed by, consult, advise, assist or engage in any business or activity
that: (a) competes with any area of the Kodak Business in or with which I worked
at Kodak (a “Competing Business”) during the two (2) years immediately preceding
termination of my Kodak employment; and (b) involves subject matter(s) about
which I gained Kodak Confidential Information during the two (2) years
immediately preceding termination of my Kodak employment.  Prior to accepting
employment, working, consulting, advising or assisting in or with any Competing
Business, I agree to: (a) provide such Competing Business with a copy of this
Agreement: (b) advise my Kodak supervisor or an appropriate Kodak Human
Resources representative of my intent to accept such position; and (c) at
Kodak’s request, to provide information and/or facilitate Kodak’s communication
with such Competing Business concerning the nature, scope and responsibilities
of such position.

 

3.4

During the Post-Employment Period, the restrictions of section 3.3 will apply
only to my work or activities within the relevant geographic area(s) or with the
accounts, as defined in this section.

 

3.4.1

If I was employed by Kodak in a sales or service job immediately prior to the
termination of my employment, and if my responsibilities were confined to
specific territories, accounts, or regions, then the restrictions will apply
to:   (a) any and all sales or service territories, or regions in which I worked
within the two (2) years prior to termination of my employment and, (b) the then
existing accounts and prospective accounts of Kodak with which I worked within
the two (2) years immediately preceding termination of my employment with Kodak.

 

3.4.2

If, immediately prior to the termination of my Kodak employment: (a) I was
employed by Kodak in a sales or service job and my responsibilities were not
confined to specific territories, accounts or regions, or (b) if I was employed
by Kodak in any other capacity, then the relevant geographic area(s) will
consist of the United States and any other country to which my responsibilities
extended, unless a narrower geographic area would be sufficient to protect from
disclosure the Kodak Confidential Information of which I have knowledge.

 

3.4.3

I understand and agree that the foregoing geographic restrictions are necessary
in light of the international scope of the Kodak Business and the business of
Kodak’s competitors, and that the disclosure or use anywhere of Kodak
Confidential Information to or for the benefit of a Competing Business would
irreparably harm Kodak.

 

3.4.4

If during the Post-Employment Period, this Agreement prohibits me from accepting
an offer of full-time employment consistent with my skills, abilities, and
education solely because of the provisions of this section 3, and if I provide
to Kodak proof of such offer and rejection, the provisions of this section 3
shall thereafter continue to bind me only as long as Kodak

 

--------------------------------------------------------------------------------

-4-

 

 

pays me, for each month in which I am unable to secure a position consistent
with my skills, abilities, and education, an amount equal to 1/12th of my annual
total target compensation at the time of termination (exclusive of employee
benefits, non-recurring bonuses, vacation pay and/or other special
compensation), less any severance, separation or termination benefits or the
like that I am entitled to receive from Kodak for the same pay period, and less
any compensation I receive during the same period in the form of unemployment
insurance or in exchange for any employment, consulting or other work I have
undertaken.  Any such payments will also be less all amounts that Kodak is
required by law to withhold.  Notwithstanding anything in this Agreement to the
contrary, I understand that if Kodak declines or ceases to make one or more
payments to me due to my failure to comply with the restrictions and obligations
I have agreed to under the terms of this Agreement, or for any of the reasons
enumerated in Section 3.4.6 below, I will not be excused from, and will continue
to be subject to, all of the restrictions and obligations set forth in this
section 3.

 

3.4.5

In return for any payments made by Kodak under section 3.4.4, I agree to make
conscientious, aggressive and continuing efforts to find other employment or
income consistent with my skills, abilities and education but not prohibited by
this section 3.  Within seven (7) days of Kodak’s request, I will provide
documentation satisfactory to Kodak of my efforts to obtain employment or
income, all employment, contracting, or consulting offers I have received during
the Post-Employment Period, the amount of any income received from employment
(including self-employment), contracting, consulting, or any other work
performed by me, and the identity of the employer offering employment, or other
entity requesting contracting or consulting services or other work, and any
other information or documents reasonably necessary for Kodak to verify my
income and employment status.

 

3.4.6

Kodak, at its option and sole discretion, may decline to make post-employment
compensation payments:

 

(1)

for any month during which I, in the reasonable determination of Kodak, have not
conscientiously sought employment, or

 

(2)

for any month during which I have failed to provide documentation requested by
Kodak, as provided for above, or

 

(3)

if I breach this Agreement or any other post-employment obligations I may owe
Kodak; or

 

(4)

if I reject an offer of employment that Kodak does not deem to be in violation
of section 3.3 above; or

 

--------------------------------------------------------------------------------

-5-

 

 

(5)

by giving me written permission to accept available employment or by giving me a
written release from some or all of the obligations of section 3 of this
Agreement (in which case, the terms of such release shall govern my obligations
for the remainder of the Post-Employment Period); or

 

(6)

if I am terminated from Kodak or any subsequent employment, contracting, or
consulting engagement “for cause,” which as defined herein includes, but is not
limited to, the following:

 

•

neglect of duties, failure to follow policies or supervisor’s directives, or
insubordination;

 

•

dishonesty, deception, fraud, or breach of trust or loyalty in connection with
the affairs of an employer;

 

•

conviction of any felony, gross misdemeanor, or misdemeanor, other than a minor
traffic offense;

 

•

any act or omission in the scope of employment that places an employer in
violation of any applicable law or regulation; or

 

•

breach of any of the material terms or conditions contained in this Agreement.

 

3.5

I understand that this section 3 will not be effective at any time during which
I am employed by Kodak in the State of California.

4.

Nonsolicitation

During my Kodak employment and for a period of one (1) year after termination of
my employment for any reason (whether voluntarily or involuntarily or with or
without cause), I will not, directly or indirectly, either for myself or for the
benefit of any other person or entity:  (i) induce or attempt to induce any
employee of Kodak to leave the employ of Kodak, (ii) in any way interfere with
the relationships between Kodak and any employee of Kodak, (iii) employ or
otherwise engage as an employee, independent contractor or otherwise, any person
who has been an employee of Kodak during the six months immediately preceding
such employment or (iv) solicit, entice, call upon or in any way for the purpose
of diverting or taking away or attempting to divert or take away any of Kodak’s
customers and suppliers to do business with a Competing Business.

5.

Return of Property

I agree that, upon termination of my employment for any reason (whether
voluntary or involuntary or with or without cause), I will immediately return to
Kodak, (i) all Kodak Confidential Information in any form (including without
limitation printed, handwritten, and electronically-stored materials or
information), together with all copies, thereof,

 

--------------------------------------------------------------------------------

-6-

 

within my possession, custody  or control and; (ii) all other Kodak property in
my possession, custody or control, including, but not limited to, office keys,
identification badges or passes, Kodak credit cards, automobiles, computer
equipment and software (“Kodak Property”).  Under no circumstances will I
deliver or give such Kodak Confidential Information or Kodak Property to any
person or entity without Kodak management’s advance written permission and, upon
Kodak’s request, I will verify that I have not done so.

6.

At-Will Employment

I understand that, regardless of any statement made to me or contained in any
handbook, policy statement, or other document, my employment will be
“at-will”.  That is, I will be free to terminate my employment at any time, for
any reason, and Kodak is free to do the same.  No other agreement relating to
this issue will be effective unless it is contained in a written agreement
which:  (1) mentions me by name; (2) references this Agreement by name and date;
(3) specifically acknowledges that it is intended to amend this Agreement; and
(4) is signed by a Kodak corporate officer and me.

7.

Business Conduct

I understand that Kodak is an ethical company and that I am required to adhere
to Kodak’s policies and procedures regarding ethical business practices,
including but not limited to, Kodak’s conflict of interest policy and policies
concerning the protection of Kodak Confidential Information.  I understand that
my failure to do so constitutes a breach of this Agreement.

8.

Miscellaneous.

 

8.1

I agree that Kodak has provided me with valuable consideration for accepting the
terms and conditions set forth in this Agreement, including those set forth in
section 3.  Among other things, that consideration includes my employment and/or
continued employment and certain benefits to be received by me in connection
with such employment, some of which may be conditioned upon a validly executed
Employee’s Agreement.

 

8.2

This Agreement replaces any and all previous agreements relating to the same or
similar matters that I may have entered into with Kodak with respect to my
present or any future period of employment by Kodak.  Further, the terms of this
Agreement shall inure to the benefit of the successors and assigns of Kodak and
shall be binding upon my heirs, assigns, administrators and
representatives.  No  oral agreement, statement or representation shall be
effective to alter the terms of this Agreement.

 

8.3

I understand and agree that a breach of the provisions of this Agreement will
cause Kodak irreparable injury that may not be compensable by receipt of money
damages.  I, therefore, expressly agree that Kodak shall be entitled, in
addition to any other remedies legally available, to injunctive and/or other
equitable relief, including but not limited to temporary, preliminary and/or
permanent injunctive

 

--------------------------------------------------------------------------------

-7-

 

 

relief, to prevent or remedy a breach of this Agreement, or any part hereof, and
to payment of reasonable attorneys fees it incurs in enforcing this Agreement.

 

8.4

If any one or more of the provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  If any one or more of the provisions of this Agreement is for
any reason held unacceptably broad, it shall be construed or rewritten
(blue-lined) so as to be enforceable to the extent of the greatest protection to
Kodak under existing law.

 

8.5

All titles or headings in this agreement are for convenience only and shall not
affect the meaning of any provision herein.

 

8.6

THIS AGREEMENT IS ENTERED INTO IN THE STATE OF NEW YORK AND SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO PRINCIPALS OF CONFLICT OF LAWS.  I UNDERSTAND AND
AGREE THAT ANY ACTION OR PROCEEDING UNDER, IN CONNECTION WITH OR RELATING TO,
THIS AGREEMENT SHALL BE BROUGHT IN AND ADJUDICATED BY THE UNITED STATES DISTRICT
COURT, WESTERN DISTRICT OF NEW YORK IN ROCHESTER, NEW YORK, UNLESS THERE IS NO
BASIS FOR FEDERAL JURISDICTION, IN WHICH CASE SUCH ACTION OR PROCEEDING SHALL BE
BROUGHT IN AND ADJUDICATED BY THE STATE OF NEW YORK, SUPREME COURT, COUNTY OF
MONROE.

 

Dated ______________________________, 201__

 

 

 

 

 

 

Signature of Employee

 

Global I.D.

 

 

 

 

 

 

Employee Name (Print or Type)

 

 

 

 

 

 

 

Address

 

 

 

 